Citation Nr: 1043859	
Decision Date: 11/22/10    Archive Date: 12/01/10

DOCKET NO.  09-12 631	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts



THE ISSUE

Entitlement to service connection for a psychiatric disorder, to 
include post-traumatic stress disorder (PTSD).  



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States



ATTORNEY FOR THE BOARD

Dan Brook Counsel



INTRODUCTION

The Veteran served on active duty from May 1986 to October 1986 
and from August 1991 to March 1992.  

This appeal to the Board of Veterans' Appeals (Board) arises from 
a September 2008 rating decision of the Boston Regional Office 
(RO) of the Department of Veterans Affairs (VA).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

In the Veteran's April 2009 substantive appeal (VA Form 9), he 
did not request a Board hearing.  However, in subsequent June 
2009 correspondence, the Veteran's representative specifically 
requested that the Veteran be afforded an in-person Board hearing 
at the RO (i.e. Travel Board hearing).  To ensure compliance with 
due process requirements, and because Travel Board hearings are 
scheduled by the RO, the case is REMANDED for the following:

The Veteran should be scheduled for a hearing 
before a Veterans Law Judge (VLJ) sitting in 
Boston, Massachusetts (or in the alternative, 
a videoconference hearing, if he so desires).  
The case should then be processed in 
accordance with standard appellate practices.

The appellant need take no action until he is notified.  He has 
the right to submit additional evidence and argument on the 
matter the Board has remanded.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
WAYNE M. BRAEUER 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


